 1   Thomas Ogden (232678)
     1108 W. Valley Blvd. 6-862
 2
     Alhambra, CA 91803
 3   Thomas@OgdenTaxLaw.com
     t. (626)344.8270
 4
     Attorney for Plaintiff Millie Ogden
 5

 6

 7
                  U.S. District Court, Central District of California (Western)
 8

 9                                    )
     Millie Ogden,
                                      ) Case No. 2:08-cv-03265 AHM (SHx)
10                                    )
           Plaintiff,                 ) [PROPOSED]
11                                    )
                                      ) RENEWAL OF JUDGMENT
12   vs.                              )
                                      )
13                                    )
     John Doe.                        )
14                                    )
                                      )
15         Defendants                 )
                                      )
     ________________________________ )
16

17

18

19

20

21

22

23

24

25

26

27

28


                                [PROPOSED] RENEWAL OF JUDGMENT
                                            Page 1
 1      1. Based on the Judgment Creditor, Millie Ogden’s Application for and Renewal
 2
     of Judgment (Dkt. 87) a renewal of judgment is entered by the Clerk as detailed below
 3

 4   against Judgment Debtors:
 5            a. Roger Clark;
 6            b. Fortress Group USA, LLC; and,
              c. CRM Investors, Inc.
 7

 8      2. Millie Ogden’s current address is:
 9
                 c/o Thomas Ogden, Esq.
10               1108 W. Valley Blvd. #6-862
11
                 Alhambra, CA 91803

12      3. Renewal of Judgment is entered under California Code of Civil Procedure secs.
13
     683.130 &683.140 as incorporated by federal law and the Federal Rules of Civil
14

15   Procedure R. 69.
16
        4. All Judgment Debtors appeared in this matter under the same last known
17

18
     address of 4100 Emma Ave. SW, Wyoming, MI 49509.

19      5. The original judgment in this matter was entered under Case No. 2:08-cv-03265
20
     AHM (SHx) on December 23, 2008.
21

22      6. The annual interest rate applicable to the original judgment is 0.44%. The
23
     interest rate is based on the Federal Reserve Board of Governor’s published weekly
24
     average of the 1-year constant maturity Treasury yield as calculated on December 15,
25

26   2008, which was the calendar week preceding when the original judgment was
27
     entered. 28 U.S.C. sec. 1961(a).
28


                                 [PROPOSED] RENEWAL OF JUDGMENT
                                             Page 2
 1      7. The daily interest rate applicable to the original judgment is 0.0000121%.
 2
     Interest accrued to dates of payment under the applicable daily rate multiplied by the
 3

 4   outstanding amount owed on the original judgment. The amount owed on the original
 5   judgment was then reduced by credits upon payment. Interest then accrued on the
 6
     reduced amount at the daily interest rate. Interest then compounded annually on
 7

 8   amounts remaining and owed on the original judgment. 28 U.S.C. sec. 1961(b).
 9
        8. The renewed money judgment is calculated as follows:
10

11
              a. Total Judgment                 $324,500.00
              b. Costs after Judgment           $      0.00
12            c. Subtotal (a + b)               $324,500.00
13               __________________________________________
14
              d. Credits after judgment         $ 17,803.56
15            e. Subtotal (subtract d from c)   $306,696.44
                 ____________________________________________
16

17            f. Interest after judgment                 $ 13,900.60
18
              g. Fee                                     $      0.00

19            h. Total Renewed Judgment
20               (add, e, f, and g)                      $320,597.04
21        The renewed judgment is now entered by the Clerk for $320,597.04 against the
22   Judgment Debtors.
23
     Seal                                         Clerk, by
24

25

26

27
                                                   Date: 12/20/2018
28


                                 [PROPOSED] RENEWAL OF JUDGMENT
                                             Page 3
